Claims 1-13 and 15-21 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2	Claims 1-13 and 15-21 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 8,343,238 B1) teaches a hair dyeing composition 
comprising alkoxysilane compounds include the compound of the following formula:  
Formula (I)
    PNG
    media_image1.png
    111
    138
    media_image1.png
    Greyscale

 In which R1 and R2 are hydrogen atoms, R3 chosen from liner or branched hydrocarbon groups and R4, R5 and R6 are chosen from (OR’), (OR”) and (OR”’) groups, wherein R’, R” and R’” are alkyl radicals (see col. 25, formula (1) and lines 5-25) and a compound of the following formula:
Formula (III)
    PNG
    media_image2.png
    73
    110
    media_image2.png
    Greyscale

 In which R11 is a group chosen from groups bearing at least one function chosen from carboxylic acids and salts thereof, sulfonic acid and salts thereof and polyalkylethers, R12, R13 and R14 are chosen from OR’12, OR’13 and OR’14 wherein R’12, R’13 and R’14 are chosen from alkyl groups (see col. 26, formula (III) and lines 5-35). However, the closest prior art of record (US’ 238 B1) does not teach or disclose a cosmetic composition comprising a product obtained by mixing (a) a product of the claimed formula (I) with a product of the claimed formula (II), where in the claimed formula (II), R2 represents a C1-C12 alkyl group as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratinous fibers treatment formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761